Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN S, GOTTESFELD,

Plaintiff,
ORDER
“ Vv, “
18 Civ. 10836 (PGG)
ACTING DEPUTY DIRECTOR DAVID
ANDERSON, WARDEN ESKER L.
TATUM, MEDICAL DIRECTOR
ANTHONY BUSSONICH, and ACTING
DIRECTOR HUGH J. HURWITZ,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Pro se Plaintiff Martin S, Gottesfeld filed this action on November 19, 2018,
alleging that he was improperly held in the Metropolitan Correctional Center’s Special Housing
Unit for a three-month period between November 2016 and February 2017. (Cmplt. (Dkt. No. 2)
at 4 & 494, 6, 8)! Since the Complaint was filed, Gottesfeld has filed four motions for a
preliminary injunction concerning the conditions of his incarceration while detained at the
Metropolitan Detention Center in Brooklyn and at the Federal Correctional Institution at Terre
Haute, Indiana. Defendants contend that this Court lacks subject matter jurisdiction to grant the
injunctive relief Plaintiff seeks. The Court agrees. Accordingly, Plaintiffs motions for

“temporary injunctions” will be denied.

 

' All citations in this Order reflect page numbers assigned by this District’s Electronic Case
Filing system.

 
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 2 of 9

BACKGROUND

On August 1, 2018, in the District of Massachusetts, Gottesfeld was convicted of
conspiracy to damage protected computers and damaging protected computers. He is serving a
i21-month sentence. See Verdict, United States v. Gottesfeld, No. 16 Cr. 10305 (NMG) (D.
Mass. Aug. 1, 2018); see also Judgment, United States v. Gottesfeld, No. 16 Cr. 10305 (NMG)
(D. Mass. Aug. 1, 2018). Between November 14, 2016 and February 4, 2017, Gottesfeld was
held at the Metropolitan Correctional Center (“MCC”) in Manhattan, (Cmplt. (Dkt. No. 2) at 4
& 41) While at the MCC, Gottesfeld engaged in a hunger strike. (Id. { 1) Asa result of his
hunger strike, MCC personnel assigned him to the facility’s Special Housing Unit (“SHU”). (id.
{2) Gottesfeld was confined in the SHU for 81 days. Gottesfeld complains that he never should
have been assigned to the SHU, and that while held in the SHU, he was subjected to “conditions
that would shock the conscience of the average objectively reasonable member of the public.”
(Id. 4] 8-9) The Complaint names as defendants Hugh J. Hurwitz, the Acting Director of the
Federal Bureau of Prisons; David Anderson, the former Acting Deputy Director of the U.S.
Marshals Service; Esker Tatum, the former warden of the MCC; and Anthony Bussonich,
MCC’s former medical director. (Id. at 3)

Gottesfeld’s pending motions for injunctive relief do not concern conditions at the
MCC. These motions instead address conditions Gottesfeld faced while imprisoned at the (1)
Metropolitan Detention Center (“MDC”) in Brooklyn between February 15, 2019 and March 26,
2019 (Dkt. Nos. 12, 30); (2) Federal Transfer Center in Oklahoma City, Oklahoma (Dkt. No.
43); and (3) Federal Correctional Institution in Terre Haute, Indiana (“Terre Haute’), where he is

currently incarcerated and will serve his sentence (Dkt. No. 45).
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 3 of 9

In his motions, Gottesfeld seeks an order directing that (1) he be removed from
the SHU and housed with the general prison population or, in the alternative, receive a review of
his placement in the SHU in accordance with federal regulations; (2) his legal mail be opened in
his presence in accordance with federal regulations; (3) there not be undue delay in posting his
mail; (4) he be provided with sufficient dental care; (5) prison personnel provide him with the
same amount of time to make telephone calls as other inmates; and (6) he be provided with
additional postage stamps and other materials necessary for his pending cases. (See Dkt. Nos.
12-13, 30, 43, 45)

PROCEDURAL HISTORY

The Complaint was filed on November 19, 2018. (Dkt. No. 2)

On March 15, 2019, before (1) Defendants had responded to the Complaint or (2)
an initial pretrial conference had been held, Gottesfeld filed his first “Emergency Petition for a
Temporary Injunction” regarding conditions at the MDC. (Dkt. No. 12) On March 18, 2019,
this Court ordered Defendants to show cause why an order should not be issued pursuant to
Federal Rule of Civil Procedure 65(b) directing Defendants to release Gottesfeld from the SHU
at the MDC, and assigning him to general population. (Dkt. No. 17)

On March 20, 2019, the Government submitted a letter contending that
Gottesfeld’s petition should be denied for lack of subject matter jurisdiction. (Dkt. No. 19) The
Government argued that Gottesfeld’s conditions of confinement claim is construed as a petition
for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Dkt. No. 19) (citing Jiminian v. Nash,
245 F.3d 144, 146 (2d Cir, 2001); Jabarah v. Garcia, No. 08 Civ. 3592 (DC), 2010 WL 3834663,
at *4 (S.D.N.Y. Sept. 30, 2010)), and noted that “‘Federal district courts may grant writs of

habeas corpus only “within their respective jurisdictions.”’” (Id. (quoting Salcedo v. Decker,

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 4 of 9

No. 18 Civ. 8801 (RA), 2019 WL 339642, at *1 (S.D.N.Y. Jan. 28, 2019 (quoting 28 U.S.C. §
2241(a))) The Government further argued that because Gottesfeld challenged the conditions of
his confinement at MDC-Brooklyn, this Court lacks subject matter jurisdiction to consider the
Petition. (Id.) The Government also explained that Gottesfeld was about to be transferred from
MDC-Brooklyn, and that this expected transfer would moot his claim for injunctive relief. (Id.)

On March 21, 2019, the Government informed this Court that Gottesfeld would
be transferred on March 26, 2019. (Govt. March 21, 2019 Ltr. (Dkt. No. 65)). Accordingly, on
March 21, 2019, the Court adjourned the order to show cause hearing sine die, (Dkt. No. 21)

In a petition dated March 25, 2019 but not filed until April 2, 2019, Gottesfeld
moved for a “Temporary Injunction” related to the conditions of his confinement at MDC. (Dkt.
No, 30)

On April 5, 2019, this Court directed the Government to respond to Gottesfeld’s
second Petition, (Dkt, No. 35) In an April 8, 2019 letter, the Government set forth the same
arguments made in its March 20, 2019 letter, but added that Gottesfeld was no longer an inmate
at the MDC, and that accordingly his requests for injunctive relief are now moot. (Dkt, No, 36)

On April 26, 2019, Gottesfeld filed a “Supplemental Motion for Temporary
Injunctions” regarding conditions at the Federal Transfer Center in Oklahoma City, Oklahoma,
and the Federal Correctional Institution at Terre Haute, Indiana. (Dkt. No. 43) Gottesfeld was
briefly detained at the Federal Transfer Center while en route from MDC-Brooklyn to his final
destination — FCI-Terre Haute. (Govt. March 21, 2019 Ltr. (Dkt. No. 65)) Gottesfeld arrived at
FCI-Terre Haute on April 1, 2019. (Govt. April 8, 2019 Ltr. (Dkt. No, 36)) Ina May 1, 2019
response to Gottesfeld’s April 26, 2019 motion, the Government repeated the arguments made in

its earlier submissions. (Govt. May 1, 2019 Ltr. (Dkt. No. 44))
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 5 of 9

Finally, on May 7, 2019, Gottesfeld filed a “Second Supplemental Motion for

Temporary Injunctions” regarding conditions at FCI-Terre Haute. (Dkt. No. 45)
DISCUSSION
I. MOOTNESS

This Court must first consider whether it has the constitutional or statutory
authority to adjudicate Gottesfeld’s motions. If there is no subject matter jurisdiction, the Court
lacks the power to consider the action further. See, ¢.g., Ford v. D.C. 37 Union Local 1549, 579
F.3d 187, 188 (2d Cir. 2009).

“When an inmate is transferred from a prison facility, any pending injunction [for
relief] against the transferring facility is moot, regardless of whether the [request for relief] was
filed prior to the transfer.” Jabarah, 2010 WL 3834663, at *3. And “[uJnder Article II, section 2
of the Constitution, federal courts lack jurisdiction to decide questions that cannot affect the
rights of litigants in the case before them.” Davis v. New York, 316 F.3d 93, 99 (2d Cir. 2002),
Accordingly, when a claim is “moot because no effectual relief may be granted,” a court must
dismiss the claim. Cnty, of Suffolk, N.Y. v. Sebelius, 605 F.3d 135, 144 (2d Cir. 2010).

Here, Gottesfeld’s first three motions for injunctive relief are moot, because they
relate to conditions at the MDC and the Federal Transfer Center in Oklahoma City, and
Gottesfeld is no longer an inmate at either facility. See, e.g., Thompson v. Choinski, 525 F.3d
205, 209 (2d Cir. 2008) (affirming dismissal of claims seeking “a modification of the conditions
of [plaintiffs] confinement at [a] Connecticut state facility”; since petitioner “has since been
transferred,” his claims are moot).

Gottesfeld argues that his claims for injunctive relief are not moot, because he is

challenging his designation “to a so-called Communications Management Unit... , which is a
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 6 of 9

determination under the control of the defendants.” (Pet. Reply (Dkt. No. 31) at 2) This
argument is not responsive to the mootness issue, however. Gottesfeld’s claims for injunctive
relief relate to conditions at MDC-Brooklyn and the Oklahoma City Federal Transfer Center, and
his claims are moot because he “no ionger has any need for injunctive relief with respect to
conditions at” those facilities. Jabarah, 2010 WL 3834663, at *3; see also Prins v. Coughlin, 76
F.3d 504, 506 (2d Cir. 1996) (“It is settled in this Circuit that a transfer from a prison facility
moots an action for injunctive relief against the transferring facility.”). Gottesfeld does not cite
any authority to the contrary. Accordingly, Gottesfeld’s first three motions for injunctive relief
will be denied as moot.
I. IMPROPER. DISTRICT

“When a federal inmate is challenging the conditions of confinement, the proper
vehicle for such a challenge is the federal habeas statute, 28 U.S.C. § 2241.” Jabarah, 2010 WL
3834663, at *4 (citing Thompson, 525 F.3d at 209). “The proper venue to bring a § 2241
challenge is the district of confinement.” Id. (citing Santulli v. United States, No. 02 Civ. 8664
(SAS), 2003 WL 21488084, at *2 (S.D.N_Y. June 25, 2003)); see also Salcedo, 2019 WL
339642, at *1 (“Federal district courts may grant writs of habeas corpus only ‘within their
respective jurisdictions,’” (quoting 28 U.S.C. § 2241(a))); Allen v. Lindsay, No. 09 Civ. 1283
(KAM), 2010 WI. 5067907, at *2 (E.D.N.Y. Dec. 7, 2010) (“The proper venue for a Section
2241 habeas petition challenging conditions of confinement is the district where the petitioner is
confined.” (collecting cases)). “Moreover, the proper respondent in such a case is the prisoner’s
immediate custodian.” Jabarah, 2010 WL 3834663, at *4 (citing Rumsfeld v. Padilla, 542 U.S.

426, 435 (2004)).
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 7 of 9

Here, ail four of Gottesfeld’s motions for injunctive relief concern conditions of
confinement in facilities outside the Southern District of New York. As te each motion, the
proper respondent is the warden of the institution at which Gottesfeld was then held, and the
proper venue is the district court for the district in which Gottesfeld was then being held?

Gottesfeld argues that because his current location —- FCI-Terre Haute — is “under
the control of the defendants,” this Court has jurisdiction over his motions. (Pet. Reply (Dkt. No.
31) at 2) Gottesfeld further contends that “the claims in the instant case specifically and
explicitly include the national management of the [Federal Bureau of Prisons], not just a
particular warden of facility.” (Id.) Gottesfeld’s argument contradicts the factual allegations in
his motions, however, which address conditions of confinement that vary from facility to facility.

For example, in Gottesfeld’s first motion, he complains that his request for dental
care at MDC-Brooklyn was not promptly addressed. (See Gottesfeld Aff. (Dkt. No. 13) § 40)

As to the Federal Transfer Center in Oklahoma City, however, Gottesfeld reports that medical
staff “regularly make sick-call rounds through the SHU,” and that “within about 2 hours of
reporting the [dental] issue,” a dentist came “to examine [his] tooth.” (Gottesfeld Aff. (Dkt. No.
43) at 5) In sum, it is apparent from Gottesfeld’s allegations that conditions differ from facility
to facility, demonstrating why the warden of the facility housing Gottesfeld is the proper

respondent. In any event, to the extent Gottesfeld argues otherwise, there is ample authority to

 

2 There is some dispute in this District as to whether 28 U.S.C. § 2241 should be interpreted as
“a rule of jurisdiction or a rule of venue.” Mahmood v. Nielsen, 312 F. Supp. 3d 417, 423-24
(S.D.N.Y. 2018) (collecting cases). This Court need not decide the issue, because Gottesfeld’s
motions are properly denied under either interpretation. If Section 2241 is jurisdictional, it is
obvious that Gottesfeld has filed his motions in an improper district. If Section 2241 is
construed as a rule of venue, the Court declines to exercise venue over Gottesfeld’s claims,
because doing so would not serve judicial economy, convenience of the parties and the court
system, or the duty of fairness to the litigants.

 

 

 

 
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 8 of 9

the contrary. See, e.g., Rumsfeld, 542 U.S. at 443 (“The plain language of the habeas statute
thus confirms [that] . . . jurisdiction lies in only one district: the district of confinement.”);
Iabarah, 2010 WL 3834663, at *4 (“The proper venue to bring a § 2241 challenge is the district
of confinement,”); Zhen Yi Guo v. Napolitano, No. 09 Civ, 3023 (PGG), 2009 WL 2840400, at
*5-6 (S.D.N.Y. Sept. 2, 2009) (for an inmate “in custody at York County Prison in York,
Pennsylvaniaf,] . . . jurisdiction lies only in the United States District Court for the Middle
District of Pennsylvania”); Santulli, 2003 WL 21488084, at *2 (“A petition under [§ 2241] must
be filed in the district of confinement.”). Accordingly, this Court also lacks subject matter
jurisdiction over Gottesfeld’s motions because his motions were filed in the wrong district.
WL. REQUEST FOR PRO BONO COUNSEL

Gottesfeld asks the Court to appoint pro bono counsel. (Pet. Reply (Dkt. No. 31)
at 1) In considering a motion to appoint counsel, a district court “should first determine whether
the indigent’s position [is] likely to be of substance.” Cooper v. A. Sargenti Co., 877 F.2d 170,
172 (2d Cir. 1989) (per curiam) (internal quotation omitted). Courts also consider secondary
factors, such as the “plaintiff's ability to obtain representation independently, and his ability to
handle the case without assistance in. . . light of the required factual investigation, the
complexity of the legal issues, and the need for expertly conducted cross-examination to test
veracity.” Id.

Applying the factors set forth in Cooper, this Court denies the request on the
ground that the papers filed in this action do not demonstrate that Gottesfeld’s claim is likely to
be of sufficient substance, Defendants have moved to dismiss the action (see Dkt. No. 51), and

their proposed motion appears to be well-founded,

 

 

 
Case 1:18-cv-10836-PGG Document 66 Filed 08/05/19 Page 9 of 9

Accordingly, Gottesfeld’s application for appointment of counsel will be denied
without prejudice to renewal if the merit or complexity of his claims make a request for counsel
appropriate at a later stage of the litigation.

CONCLUSION

For the foregoing reasons, Gottesfeld’s “Emergency Petitions for a Temporary
Injunction” are denied. His request for appointment of pro bono counsel is likewise denied. The
Clerk of Court is respectfully directed to terminate the motions (Dkt. Nos. 12, 30, 43, 45), and to
mail a copy of this order to pro se Plaintiff Martin S. Gottesfeld, Register Number 12982-104,
FCI Terre Haute, Federal Correctional Institution, P.O. Box 33, Terre Haute, Indiana 47808.

Dated: New York, New York
August 5, 2019 SO ORDERED.

Paul G. Gardephe v
United States District Judge

 

 
